EXHIBIT 10.2



 

EIGHTH AMENDMENT TO

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”), dated as of December 15, 2014, is by and among ROYAL HAWAIIAN
ORCHARDS, L.P., a Delaware limited partnership formerly known as ML MACADAMIA
ORCHARDS, L.P., and ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation
formerly known as ML RESOURCES, INC. (collectively, “Borrower”), and AMERICAN
AGCREDIT, PCA (“Lender”) with respect to the following facts:

 

RECITALS

 

A.     Borrower and Lender entered into a Fourth Amended and Restated Credit
Agreement dated as of July 15, 2010 providing Borrower with certain financial
accommodations (the “Original Agreement”). The Original Agreement was amended by
that First Amendment to Fourth Amended and Restated Credit Agreement dated March
7, 2011 (the “First Amendment”), by that Second Amendment to Fourth Amended and
Restated Credit Agreement dated July 12, 2012 (the “Second Amendment”), that
Third Amendment to Fourth Amended and Restated Credit Agreement dated August 27,
2013 (the “Third Amendment”), that Fourth Amendment to Fourth Amended and
Restated Credit Agreement dated December 26, 2013 (the “Fourth Amendment”), that
Fifth Amendment to Fourth Amended and Restated Credit Agreement dated April 23,
2014 (the “Fifth Amendment”), that Sixth Amendment to Fourth Amended and
Restated Credit Agreement dated July 31, 2014 (the “Sixth Amendment”) and that
Seventh Amendment to Fourth Amended and Restated Credit Agreement dated
September 30, 2014 (the “Seventh Amendment”). The Original Agreement, the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment, the
Fifth Amendment, the Sixth Amendment and the Seventh Amendment shall hereinafter
be collectively referred to as the “Credit Agreement.”

 

B.     Borrower has requested that Lender change the Revolving Loan Maturity
Date from December 15, 2014 to January 30, 2015.

 

C.     Lender is willing to grant Borrower’s request upon the terms and
conditions set forth herein below.

 

NOW, THEREFORE, taking the forgoing Recitals into account, and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
parties agree as follows:

 

1. Definitions; References; Interpretation.

 

(a)     Unless otherwise specifically defined herein, each term used herein
(including the Recitals hereof) which is defined in the Credit Agreement shall
have the meaning assigned to such term in the Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Each reference to "this Amendment", "hereof", "hereunder", "herein" and
"hereby" and each other similar reference contained in the Agreement and each
reference to "the Agreement" or "the Credit Agreement" and each other similar
reference in the other Loan Documents, shall from and after December 15, 2014
refer to the Credit Agreement as amended hereby.

 

2. Change in Maturity Date. Lender hereby deletes the definition of Maturity
Date in the Credit Agreement in its entirety and replaces it with the following:

 

“Maturity Date” means with respect to the Revolving Loan Promissory Note,
January 30, 2015 (“Revolving Loan Maturity Date”), and with respect to the 2010
Term Loan Promissory Note, July 1, 2020 (“2010 Term Loan Maturity Date”).

 

3. Conditions of Effectiveness. The effectiveness of this Amendment shall be
subject to the satisfaction of each of the following conditions precedent:

 

(a)     Lender shall have received from Borrower a duly executed original of
this Amendment and a duly executed original of the Tenth Amendment to Revolving
Loan Promissory Note.

 

(b)     There shall have been no material adverse change in the business,
condition (financial or otherwise), operations, performance, or properties of
the Borrower.

 

(c)     No event shall have occurred that may be or with the passage of time may
be considered an Event of Default as defined in the Credit Agreement.

 

(d)     All of the representations and warranties contained in the Credit
Agreement shall continue to be true and correct and remain in full force and
effect as of the date of this Amendment.

 

4. Continuing Validity.     Except as expressly modified herein, the terms of
the original Agreement and all other related loan documents remain unchanged and
in full force and effect. Consent by the Lender to the changes described herein
does not waive Lenders’ right to strict performance of the terms and conditions
contained in the Credit Agreement as amended. Nothing in this Amendment will
constitute a satisfaction of the Indebtedness. It is the Lender’s intention to
retain as liable parties all makers, guarantors, endorsers of the original
Indebtedness, unless Lender expressly releases such party in writing. The Term
Loan (which includes the 2010 Term Loan) (or any other instrument not expressly
noted as affected hereby) is not affected by these presents.

 

5. Security Remains In Effect. All instruments of security (“Security
Instruments”), remain in full force and effect and secure all obligations of
Borrower, as affected by these presents, including without limitation that
Mortgage, Security Agreement, Financing Statement And Assignment Of Rents dated
January 8, 2009, recorded in the Bureau of Conveyances of the State of Hawaii on
January 14, 2009, as Document No. 2009-004913, and filed in the Office of the
Assistant Registrar of the Land Court of the State of Hawaii as Document No.
3818975 and noted on Transfer Certificate of Title No. 283473, 337743, 337744,
510502, 589117, and 473851, as additionally charged and amended by that
Additional Charge To And Amendment Of Mortgage, Security Agreement, Financing
Statement And Assignment Of Rents effective June 30, 2009, recorded as aforesaid
as Document No. 2009-103496 through 2009-103497 and filed as aforesaid as
Document No. 3875709 through 3876710 and noted on the aforesaid Transfer
Certificates of Title, and as additionally charged and amended by that
Additional Charge to and Amendment of Mortgage, Security Agreement, Financing
Statement and Assignment of Rents made effective on July 15, 2010, recorded in
the Bureau of Conveyances of the State of Hawaii on August 6, 2010, as Document
No. 2010-0113108, and filed in the Office of the Assistant Registrar of the Land
Court of the State of Hawaii as Document No. 3986961 and noted on the aforesaid
Transfer Certificates of Title, and as additionally charged and amended by that
Additional Charge to and Amendment of Mortgage, Security Agreement, Financing
Statement and Assignment of Rents made effective on August 29, 2013, recorded in
the Bureau of Conveyances of the State of Hawaii on September 26, 2013, as
Document No. 201340533-S, and filed in the Office of the Assistant Registrar of
the Land Court of the State of Hawaii as Document No. T-8669165A thru
T-8669165B, and a security agreement dated May 1, 2000, an supplement thereto
dated May 1, 2004, a second supplement thereto dated July 8, 2008, a third
supplement thereto dated June 30, 2009, and a fourth supplement thereto dated
July 15, 2010, and the financing statement(s) recorded as aforesaid as Document
No(s). 2000-059003 and 2010-113110. These presents do not and shall not affect
the priority of any of the Security Instruments. These presents are made as a
part of the same transaction(s) as the transaction(s) evidenced by the
instruments heretofore recited in these presents. Borrower jointly and severally
re-affirm(s) all of Borrower’s obligations to Lender whether as set forth in
this writing or in any other writing or otherwise (and whether as a borrower,
mortgagor, debtor, or otherwise).

 

 
 

--------------------------------------------------------------------------------

 

 

6. Miscellaneous.

 

(a)     The Borrower acknowledges and agrees that the execution and delivery by
Lender of this Amendment shall not be deemed to create a course of dealing or an
obligation to execute similar amendments or waivers under the same or similar
circumstances in the future.

 

(b)     This Amendment shall be binding upon and inure to the benefit of the
Borrower and the Lender and their respective successors and assigns.

 

(c)     This Amendment shall be governed by and construed in accordance with the
laws of the State of California, provided that the Lender shall retain all
rights arising under federal law.

 

(d)     This Amendment may be executed in counterparts, each of which shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument. Each of the parties hereto understands and agrees that
this document may be delivered by any party thereto either in the form of an
executed original or an executed original sent by facsimile transmission to be
followed promptly by mailing of a hard copy original, and that receipt by the
Lender of a facsimile transmitted document purportedly bearing the signature of
the Borrower shall bind the Borrower with the same force and effect as the
delivery of a hard copy original. Any failure of the Lender to receive the hard
copy executed original of such document shall not diminish the binding effect of
receipt of the facsimile transmitted executed original of such document of the
party whose hard copy page was not received by the Lender.

 

(e)     This Amendment contains the entire agreement of the parties hereto with
reference to the matters discussed herein.

 

(f)     If any term or provision of this Amendment shall be deemed prohibited or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Loan Documents.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties have signed this Amendment as of the date first
above written.

 

BORROWER:

 

ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited partnership

formerly known as ML MACADAMIA ORCHARDS, L.P.

 

By: Royal Hawaiian Resources, Inc., a Hawaii corporation

formerly known as ML Resources, Inc., its managing general partner

 

By:      /s/ Scott C. Wallace                          

 

Name:      Scott C. Wallace                           

 

Title:      President, CEO                               

 

 

 

ROYAL HAWAIIAN RESOURCES, INC., a Hawaii corporation

formerly known as ML RESOURCES, INC.

 

By:      /s/ Scott C. Wallace                         

 

Name:     Scott C. Wallace                          

 

Title:      President, CEO                              

 

 

 

LENDER:

 

AMERICAN AGCREDIT, PCA,

a federal production credit association

 

By:      /s/ Dennis P. Regli                           

            Dennis P. Regli               

 

Title:      Vice President                               